In a proceeding pursuant to CPLR article 75 to vacate an arbitration award dated October 3, 1994, the petitioner appeals (1) from an order and judgment (one paper) of the Supreme Court, Kings County (Feinberg, J.), dated May 22, 1995, which granted the respondent’s cross motion to dismiss the petition and confirmed the arbitration award, and (2) as limited by his brief, from so much of an order of the same court, dated September 27, 1995, as upon reargument, adhered to the original determination.
Ordered that the appeal from the order and judgment dated May 22, 1995, is dismissed, as it was superseded by the order dated September 27, 1995, made upon reargument; and it is further,
*640Ordered that the order dated September 27, 1995, is affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs.
Since the determination under review was an arbitration award, the instant proceeding is one pursuant to CPLR article 75 to vacate the award. The Supreme Court properly dismissed the instant proceeding as time-barred pursuant to CPLR 7511 (a). Bracken, J. P., Krausman, Goldstein and Luciano, JJ., concur.